Name: Commission Regulation (EC) No 1690/97 of 29 August 1997 concerning the transfer to Colombia, within the tariff quota for the import of bananas into the Community, of part of Nicaragua's country quota for 1997
 Type: Regulation
 Subject Matter: tariff policy;  America;  trade;  plant product
 Date Published: nan

 30 . 8 . 97 EN Official Journal of the European Communities No L 239/5 COMMISSION REGULATION (EC) No 1690/97 of 29 August 1997 concerning the transfer to Colombia, within the tariff quota for the import of bananas into the Community, of part of Nicaragua's country quota for 1997 Whereas Nicaragua has informed the Commission that it will be unable to export part of its banana quota to the Community in 1997; whereas Nicaragua and Colombia have jointly requested that that quantity allocated to Nicaragua be reallocated to Colombia; whereas that reallo ­ cation should be effected with a view to its use during the second period for the lodging of licence applications in the fourth quarter of 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas ('), as amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (3), as amended by Regulation (EC) No 702/95 (4), and in particular the second subparagraph of Article 2 (2) thereof, Whereas Regulation (EC) No 478/95 establishes the detailed rules for the application of the Framework Agree ­ ment on Bananas concluded as part of the Uruguay Round of multilateral trade negotiations; whereas Article 1 of Regulation (EC) No 478/95 divides the tariff quota into specific shares allocated to the countries or groups of countries referred to in Annex I of the same Regulation ; whereas in the event that a country listed in Annex I, Table 1 , is not able to export all or some of the quantity allocated to it, Article 2 (2) provides for the reallocation of that quantity, HAS ADOPTED THIS REGULATION: Article 1 In application of the second subparagraph of Article 2 (2) of Regulation (EC) No 478/95, the shares of the tariff quota allocated to Colombia and Nicaragua are hereby changed for 1997 as follows: Colombia: 21,955 % Nicaragua: 2,045 % . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1997. For the Commission Ritt BJERREGAARD Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (4 OJ No L 349, 31 . 12 . 1994, p. 105. p) OJ No L 49, 4 . 3 . 1995, p. 13 . (*) OJ No L 71 , 31 . 3 . 1 995, p. 84 .